t c memo united_states tax_court michelle keel petitioner v commissioner of internal revenue respondent docket no filed date michelle keel pro_se donielle a hubbard horace crump and edwin b cleverdon for respondent memorandum opinion buch judge this case is before us on the commissioner’s motion for summary_judgment the issue is whether ms keel’ sec_2015 tax_liability must increase by the amount of the advance premium assistance tax_credit that was applied to her monthly health insurance premium because ms keel’s income exceeded of the federal poverty_line ms keel was not entitled to the credit and we will grant the commissioner’s motion for summary_judgment background during ms keel received benefits under the affordable_care_act on the basis of her estimated household_income ms keel was eligible for an advance premium assistance tax_credit of dollar_figure a month to be applied to her monthly health insurance premium these payments were made on her behalf beginning in date ms keel earned dollar_figure for from sweet om yoga inc in bank of america discharged a dollar_figure debt owed by ms keel the amount of discharged debt generally is treated as income and this discharge increased ms keel’ sec_2015 income to over dollar_figure in of the federal poverty_line for a family of one residing in alabama was dollar_figure including the discharged debt in ms keel’s income put her over that limit on her federal_income_tax return ms keel reported dollar_figure of wage income dollar_figure of income on schedule e supplemental income and loss and dollar_figure of cancellation_of_indebtedness_income ms keel did not attach form_8962 premium_tax_credit to her tax_return that form is used to reconcile the amount of the advance premium assistance tax_credit the taxpayer received with the amount of the premium assistance tax_credit the taxpayer is entitled to on date the commissioner issued a notice_of_deficiency to ms keel the only adjustment in that notice_of_deficiency was to disallow the dollar_figure advance premium assistance tax_credit the effect of which was to increase her tax_liability by the amount of that disallowed credit ms keel timely petitioned this court while residing in alabama this case was calendared for trial at the court’s date birmingham alabama trial session on date the commissioner filed a motion for summary_judgment under rule the court ordered ms keel to respond but she did not do so her position as stated in her petition is that 1ms keel reported dollar_figure on line of her tax_return but her form 1099-c cancellation of debt shows discharged debt of dollar_figure 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue the cancellation_of_indebtedness_income should be disregarded when determining her eligibility for the premium assistance tax_credit discussion the issue before this court is whether we should grant the commissioner’s motion for summary_judgment under rule a either party may move for summary_judgment regarding all or any part of the legal issues in controversy we may grant summary_judgment only if there is no genuine dispute as to any material fact the party moving for summary_judgment bears the burden of demonstrating that there is no genuine dispute as to any material fact in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party when a motion for summary_judgment is made and properly supported the nonmoving party may not rest on mere allegations or denials but must set forth 3rule b 85_tc_527 498_tc_518 aff’d 17_f3d_965 7th cir 5115_tc_554 specific facts showing that there is a genuine dispute for trial as a general matter the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error the commissioner determined that ms keel was not entitled to the advance premium assistance tax_credit payments made on her behalf for ms keel does not dispute that these payments were made on her behalf or that her income was above of the federal poverty_line instead she argues that her cancellation_of_indebtedness_income should not be included when calculating her income for purposes of determining whether she is eligible to receive the premium assistance tax_credit the premium assistance tax_credit is intended to offset the cost of health insurance a recipient of the premium assistance tax_credit can choose to receive the benefits of these payments in advance these credits are paid directly to the insurer in the form of monthly payments based on advance eligibility 6rule d 7rule a 290_us_111 8see mcguire v commissioner t c slip op pincite date for a full discussion of eligibility requirements 9patient protection and affordable_care_act aca pub_l_no sec a stat pincite determinationsdollar_figure the insurers who receive the payments are required to reduce the premium charged to the insured by the amount of the advance premium assistance tax_credit receiveddollar_figure the insurers also must notify the secretary of health and human services of the reduction in the premiums and include this amount in the billing statements to the insureddollar_figure sometimes circumstances change and a taxpayer’s annual income might be more or less than the estimate that was used when the advance premium assistance tax_credit was determined at the end of the year a taxpayer who receives an advance premium assistance tax_credit must reconcile the amount of the credit received ie the premiums_paid with the advance credits with the eligible credit amountdollar_figure this is done when the taxpayer files his or her annual income_tax return if the amount of the advance premium assistance tax_credit is more than the amount to which the taxpayer is ultimately entitled the taxpayer owes the excess_credit back to the government and it is reflected as an increase in taxdollar_figure a 10aca sec c a 11aca sec c b 12aca sec c b ii and iii sec_36b sec_36b taxpayer with income greater than of the federal poverty_line is not eligible for the credit and the full amount of the advance premium assistance tax_credit received during the year must be included as a tax_liability with the tax returndollar_figure during the federal poverty_line was dollar_figure for a one-person household in alabama and of the federal poverty_line was dollar_figure ms keel argues that her cancellation_of_indebtedness_income should not be included when calculating her household_income for purposes of the premium assistance tax_credit as pertinent here household_income is defined as the modified_adjusted_gross_income of the taxpayerdollar_figure gross_income includes income from the discharge of indebtednessdollar_figure and while there are adjustments to gross_income for the purpose of determining modified_adjusted_gross_income none of those adjustments is relevant heredollar_figure accordingly ms keel’s cancellation_of_indebtedness_income is included in calculating her modified_adjusted_gross_income for purposes of the premium assistance tax_credit sec_36b sec_1_36b-4 example income_tax regs 16see sec_36b sec_36b ii sec_61 sec_36b ms keel received an advance premium assistance tax_credit in based on her projected income but when bank of america discharged ms keel’s debt of dollar_figure her income rose above of the federal poverty_line because ms keel’s household_income exceeded that threshold she is not entitled to any of the advance premium assistance tax_credit that she received to reflect the foregoing an appropriate order and decision will be entered for respondent
